DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “a stage of gaseous compression with a gaseous fluid compressor and a heat pump intercooler,” and “the second compression bank comprises a stage of gaseous compression with a gaseous fluid compressor and a heat pump intercooler.” It is unclear if the heat pump intercooler of the first limitation is the same as the heat pump intercooler of the second limitation. The claim is unclear as it is confusing if the claim is directed towards an apparatus having one heat pump intercooler connected to two compressors or if the apparatus has two heat pump intercoolers and two compressors. Claim 1 likewise twice recites the limitation “a stage of gaseous compression,” making it unclear if there is a single stage or multiple stages of compression.
Claim 3 recites the limitation “wherein the heat pump intercooler comprises a cascading heat pump intercooler;” claim 3 is dependent from claim 1 which previously introduced both “heat pump intercooler fluidically coupled to the gaseous fluid compressor [of the first compression bank],” and “a heat pump intercooler fluidically coupled to the gaseous fluid compressor [of the second compression bank].” It is unclear to which previously recited “heat pump intercooler” claim 3 is referring.
Claims 4, 5, and 13 recite the limitations “high temperature,” and “low temperature.” Claims 5 and 14 recite the limitation “medium temperature.” Claims 9 and 10 recite the limitation “high-pressure.” The terms “high,” “medium,” and “low” are relative terms which renders the claims indefinite.  The terms “high,” “medium,” and “low” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 recites the limitation “a mechanical compressor;” claim 6, from which claim 7 depends, previously recites the limitation “a mechanical compressor.” It is unclear if the mechanical compressor of claim 7 is the same mechanical compressor of claim 6 or if claim 7 is introducing a new mechanical compressor.
Claim 9 recites the limitation “a heat pump intercooler” twice; claim 9 is dependent from claims 6 and 1, claim 1 previously recites “a heat pump intercooler” twice and claim 6 narrows the type of compressor used for each of the first and second banks of compressors. It is unclear if the “a heat pump intercooler[s]” of claim 9 are the same as those previously recited in claim 1 or if the claim is introducing a new set of intercoolers. Claims 10 and 11, which depends form claim 9, similarly recite “a heat pump intercooler” which further adds ambiguity as to which elements are being introduced and which are referring back to elements previously introduced. Likewise, claims 28 – 30 recite “a heat pump intercooler” after claim 19 previously introduces the limitation “a heat pump intercooler.”
Claim 17 recites the limitations “one or more elongate gravitational distribution conduits,” and “each gravitational distribution conduit with an upper end and a lower end.” It is unclear from the limitations if only one elongate gravitation distribution conduit meets the limitation of the claim as the former limitation is met with only one conduit while the later limitation implies that more than one conduit is necessary. The number of conduits required by the claim is unclear. Claim 17 further recites the limitation “the gravitational distribution conduits,” There is insufficient antecedent basis for this limitation in the claim. The claim previously recites the limitation “one or more elongate gravitational distribution conduits.”
Claims 2 – 18 are interpreted as being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2010/0326100, (“Taras”).
Regarding Claim 1: Taras disclose a gaseous compression system (Figures 1 – 4; [Abstract]) for compressing a gas ([0001], “This invention relates generally to refrigerant vapor compression systems”) from an initial pressure (As shown in Figure 2, the pressure at the first compressor inlet 31) to an exit pressure (As shown in Figure 2, the pressure at the second compressor outlet 23), the gaseous compression system comprising: a first compression bank (30, 31, 35, 33, 40, 46, 60, 66, 64) wherein the first compression bank comprises a stage of gaseous compression (The first compressor 30 represents a stage of compression) with a gaseous fluid compressor (30) and a heat pump intercooler (40, 46) fluidically coupled to the gaseous fluid compressor (As shown in Figure 2) wherein the first compression bank is operative to bring the gas from an intake pressure to a first elevated gauge pressure (The first compressor increases the refrigerant pressure from the inlet 31 to the outlet 33); and  a second compression bank (20, 21, 23, 40, 42) fluidically coupled to receive the gas from the first compression bank (As shown in Figure 2) wherein the second compression bank comprises a stage of gaseous compression (The second compressor 20 represents a stage of gaseous compression) with a gaseous fluid compressor (20) and a heat pump intercooler (40, 42) fluidically coupled to the gaseous fluid compressor (As shown in Figure 2) wherein the second compression bank is operative to bring the gas to the exit pressure (The second compressor increases the refrigerant pressure from the inlet 21 to the outlet 23).  The first heat pump intercooler (40, 46) and the second heat pump intercooler (40, 42) are broadly interpreted as being heat pump intercoolers as they perform intercooler, or heat exchange functions, within a heat pump system (100).
Regarding Claim 2: Taras discloses the gaseous compression system of claim 1; Tara further discloses wherein the exit pressure is greater than the first elevated gauge pressure (As shown in at least Figure 2; The first and second compressors successively raise the pressure of the refrigerant such that the exit pressure will be higher than the first elevated gauge pressure of the first compressor outlet (33), the pressure is shown successively increasing before expansion through the expansion device (55) as discussed in at least [0021] – [0022]).
Regarding Claim 3:   Taras discloses the gaseous compression system of claim 1; Tara further discloses wherein the heat pump intercooler comprises a cascading heat pump intercooler (As shown in at least Figures 1 and A; The term cascading has been provided with its broadest reasonable interpretation such that the flow of the compressed refrigerant from one section of the intercooler to another, or the flow of the heat exchange medium across the intercooler sections, both can be interpreted as exhibiting a cascading action) with plural intercooler sections (Each of the heat exchanger tube banks 42 and 46 are shown as being formed in multiple sections, interpreted as three horizontal sections or cores, with each of the two intercoolers having three sections; As shown in at least Figures 1 and A).  
Regarding Claim 4: Taras discloses the gaseous compression system of claim 3; Tara further discloses wherein the cascading heat pump intercooler has a high temperature section (As shown in Figure A) and a low temperature section (As shown in Figure A) wherein each of the high temperature section and the low temperature section has an intercooler core (Each horizontal section of the intercooler components is interpreted as a core section which allows for the heat transfer between the refrigerant and the cooling medium provided by the air moving device 44).  As is well known in the art, the operation of a heat exchanger will progressively cool the incoming high temperature fluid such that the temperature of the fluid is at its highest at the inlet and its lowest at the outlet.

    PNG
    media_image1.png
    587
    1092
    media_image1.png
    Greyscale

Figure A: Sections of the Traras intercooler

Regarding Claim 5: Taras discloses the gaseous compression system of claim 4; Tara further discloses wherein the cascading heat pump intercooler further comprises a medium temperature (As shown in Figure A) section fluidically interposed between the high temperature section and the low temperature section (As shown in at least Figures 1 and A).  
Regarding Claim 6: Taras discloses the gaseous compression system of claim 1; Tara further discloses wherein the first compression bank comprises (30, 31, 35, 33, 40, 46, 60, 66, 64) a blower compression bank ([0029], “In these embodiments each of the compressors 20 and 30 generally comprises a single stage refrigerant compressor, such as, for example, a scroll compressor, a rotary compressor, a screw compressor, a reciprocating compressor, a centrifugal compressor or the like”) wherein the gaseous fluid compressor of the stage of gaseous compression of the first compression bank comprises a high-pressure blower ([0029]; The first compressor is disclosed such that it may be a centrifugal compressor, a centrifugal compressor is broadly interpreted as being a high-pressure blower) and wherein the second compression bank (20, 21, 23, 40, 42) comprises a mechanical compression bank ([0029], “In these embodiments each of the compressors 20 and 30 generally comprises a single stage refrigerant compressor, such as, for example, a scroll compressor, a rotary compressor, a screw compressor, a reciprocating compressor, a centrifugal compressor or the like”) wherein the gaseous fluid compressor of the stage of gaseous compression of the mechanical compression bank comprises a mechanical compressor ([0029]; The second compressor is disclosed such that it may be a scroll, rotary, screw, or reciprocating compressor, each of these compressor species is broadly interpreted as being a mechanical compressor).   
Regarding Claim 7: Taras discloses the gaseous compression system of claim 6; Tara further discloses wherein the gaseous fluid compressor of the stage of gaseous compression of the mechanical compression bank comprises a mechanical compressor comprising a rotary compressor or a reciprocating compressor ([0029], “In these embodiments each of the compressors 20 and 30 generally comprises a single stage refrigerant compressor, such as, for example, a scroll compressor, a rotary compressor, a screw compressor, a reciprocating compressor, a centrifugal compressor or the like”).  Taras discloses both a rotary and a reciprocating compressor.
Regarding Claim 8: Taras discloses the gaseous compression system of claim 7; Tara further discloses wherein the gaseous fluid compressor of the stage of gaseous compression of the mechanical compression bank comprises a reciprocating compressor ([0029], “In these embodiments each of the compressors 20 and 30 generally comprises a single stage refrigerant compressor, such as, for example, a scroll compressor, a rotary compressor, a screw compressor, a reciprocating compressor, a centrifugal compressor or the like”).  Taras discloses a reciprocating compressor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 – 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0129531, (“Baker”), in view of US Patent 4,097,202, (“Price”), and US Patent Application 2009/0031999, (“Erickson”).
Regarding Claim 1: Baker discloses a gaseous compression system (Figures 1 – 6) for compressing a gas from an initial pressure to a first outlet pressure ([Abstract], [0009], “The present invention, in one aspect, provides a multistage compressor installation that comprises two compression stages to compress a gas and an intercooler positioned between the two compression stages to remove heat of compression from the gas between the two compression stages”), the gaseous compression system comprising: a first compression bank (As shown in at least Figure 1) (14, 16, 18, 20) wherein the first compression bank comprises a stage of gaseous compression (Four stages of gaseous compression are shown in at least Figure 1) with a gaseous fluid compressor (26) and an intercooler (34, 36, 38, 40) fluidically coupled to the gaseous fluid compressor (As shown in at least Figure 1) wherein the first compression bank is operative to bring the gas from an intake pressure to a first elevated gauge pressure ([0023], “With reference to FIG. 1, a compressor arrangement 1 in accordance with the present invention is illustrated that is designed to compress a gas stream 10 and thereby produce a compressed gas stream 12. Gas stream 10 is compressed in four compression stages 14, 16, 18 and 20 in the production of compressed gas stream 12.”); however, Baker does not explicitly disclose that the intercooler of the first compression bank is a heat pump intercooler and does not disclose a second compression bank fluidically coupled to receive the gas from the first compression bank wherein the second compression bank comprises a stage of gaseous compression with a gaseous fluid compressor and a heat pump intercooler fluidically coupled to the gaseous fluid compressor wherein the second compression bank is operative to bring the gas to the exit pressure.  
Price discloses a second compression bank (As shown in Figure 1) wherein the second compression bank comprises a stage of gaseous compression (Four stages of compression are shown in at least Figure 1) with a gaseous fluid compressor (68a, 68b, 70a) and an intercooler (80, 86, 92) fluidically coupled to the gaseous fluid compressor (As shown in at least Figure 1) wherein the second compression bank is operative to bring the gas to a second outlet pressure (The compression bank compresses the fluid from the inlet to the outlet such that the pressure at the outlet is higher than the pressure at the inlet). The compression bank of Price is capable of utilizing the compressed fluid outlet of Baker as an inlet supply such that the two compressors are capable of being fluidly coupled.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have connected the compressed fluid supply, or outlet, of Baker to the fluid suction, or inlet, of Price with the predicted results that the compression device of price could be used to provide further compression to the compressed fluid of Baker. 
Once combined, Baker in view of Price teaches that the second compression bank is fluidically coupled to receive the gas from the first compression bank and that the gas is compressed from an initial pressure to the exit pressure; however, Baker in view of Price fails to explicitly disclose or teach that the intercoolers are heat pump intercoolers.
Erickson teaches an air compression system (Figures 1 and 2; It is noted that Baker is directed to a gas compression apparatus such that the compression apparatus of Erickson is in the same field of endeavor (i.e. compressing a gas)) wherein the compressed flow outlet of an air compressor (6) is coupled with a heat pump intercooler (9) (The intercooler (9) is taught as being a heat pump intercooler as the hot end segment of the intercooler (10) and the cold end segment of the intercooler (12) are thermodynamically coupled to and a part of the system of a heat pump; [0028], “The charge air is supplied to an intercooler system comprised of pressure containment 9 plus three heat exchange segments which are arranged sequentially in the charge air flowpath.  Hot end segment 10 is adapted for useful heat recovery.  Middle segment 11 is adapted for cooling from an ambient-cooled fluid, and cools the charge air to close to ambient temperature.  Cold end segment 12 is supplied with refrigerating fluid, and chills the charge air to below ambient temperature,” and at least [0029] – [0030]) to provide for intercooling of the compressed flow of the air compression system.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the intercoolers of Baker and Price to utilize the heat pump intercooler arrangement as taught by Erickson, by modifying the cooling fluid side of the intercooler such that it utilizes fluid from a heat pump and acts in the form of a heat pump evaporator, with the predicted results that the coupled heat pump will be able to more effectively remove heat from the compressed gas flow thereby increasing the effectiveness of the intercooler stage (Erickson; cooling of compressed gas flow increases effectiveness of compressor in at least [0024] and [0027]).
Regarding Claim 6: Baker in view of Price and Erickson teaches the gaseous compression system of claim 1; once combined, Baker further discloses wherein the first compression bank comprises a blower compression bank (As shown in at least Figure 1) wherein the gaseous fluid compressor of the stage of gaseous compression of the first compression bank comprises a high-pressure blower (22) ([0024], “Each of the four compression stages 14, 16, 18 and 20 is provided with a centrifugal compressor 22 of known design having an inlet 24, a volute 26 and an outlet 28.”); once combined, Price further teaches wherein the second compression bank (As shown in at least Figure 1) comprises a mechanical compression bank (As shown in at least Figure 1) wherein the gaseous fluid compressor of the stage of gaseous compression of the mechanical compression bank comprises a mechanical compressor (68a, 68b, 70a) (As shown in at least Figures 1 and 2 and as discussed throughout the disclose, each of the compressors are disclosed as being reciprocating piston compressors which are broadly interpreted as being mechanical compressors).  
Regarding Claim 9: Baker in view of Price and Erickson teaches the gaseous compression system of claim 6; once combined, Baker further discloses wherein the blower compression bank comprises plural stages of gaseous compression (As shown in at least Figure 1) wherein each stage has a high-pressure blower gaseous fluid compressor (22) and a heat pump intercooler (34, 36, 38, 40) (Once combined with Erickson, the intercoolers are taught as being heat pump intercoolers) fluidically coupled to the high-pressure blower gaseous fluid compressor (As shown in at least Figure 1); one combined, Price further teaches wherein the mechanical compression bank comprises plural stages of gaseous compression (As shown in at least Figure 1) wherein each of the plural stages has a mechanical gaseous fluid compressor (68a, 68b, 70a, and 70b) and a heat pump intercooler (80, 86, 92) (Once combined with Erickson, the intercoolers are taught as being heat pump intercoolers) fluidically coupled to the mechanical gaseous fluid compressor.  
Regarding Claim 10: Baker in view of Price and Erickson teaches the gaseous compression system of claim 9; once combined, Baker further discloses wherein the blower compression bank comprises at least four stages of gaseous compression (As shown in Figure 1, four stages of compression are provided), each stage with a high-pressure blower gaseous fluid compressor and a heat pump intercooler fluidically coupled to the high-pressure blower gaseous fluid compressor (As shown in at least Figure 1, each stage of the four stages of gaseous compression is disclosed as having both a compressor and an intercooler).   
Regarding Claim 11: Baker in view of Price and Erickson teaches the gaseous compression system of claim 10; once combined, Price further teaches wherein the mechanical compression bank comprises at least three stages of gaseous compression (As shown in Figure 1, four stages of compression are provided), each stage with a mechanical gaseous fluid compressor and a heat pump intercooler fluidically coupled to the mechanical gaseous fluid compressor (As shown in at least Figure 1, each stage of the four stages of gaseous compression is disclosed as having both a compressor and an intercooler).   
Regarding Claim 12: Baker in view of Price and Erickson teaches the gaseous compression system of claim 9; however, Baker in view of Price are silent as to the details of the intercooler; once combined, Erickson further teaches wherein the heat pump intercooler (9) of each stage of gaseous compression comprises a cascading heat pump intercooler with plural intercooler sections (As shown in at least Figures 1 and 2; The intercooler stage 9 is shown as having at least three intercooler sections 10, 11, and, and 12 wherein at least sections 10 and 12 are shown as being formed as part of a refrigeration circuit such that they are interpreted as forming a portion of a heat pump intercooler; [0028]; The term cascading has been provided with its broadest reasonable interpretation such that the flow of the compressed refrigerant from one section of the intercooler to another, or the flow of the heat exchange medium across the intercooler sections, both can be interpreted as exhibiting a cascading action).  
Regarding Claim 13: Baker in view of Price, and Erickson teaches the gaseous compression system of claim 12; once combined, Erickson further teaches wherein the cascading heat pump intercooler has a high temperature section (10) and a low temperature section (12) wherein each of the high temperature section and the low temperature section has an intercooler core (As shown in Figures 1 and 2).
Regarding Claim 14: Baker in view of Price, and Erickson the gaseous compression system of claim 13; once combined, Erickson further teaches wherein the cascading heat pump intercooler further comprises a medium temperature section (11) fluidically interposed between the high temperature section and the low temperature section (As shown in at least Figures 1 and 2; It is noted that the medium temperature section is formed in the common intercooler body 9 such that it is interpreted forming a portion of the heat pump intercooler).
Regarding Claim 18: Baker in view of Price and Erickson teaches the gaseous compression system of claim 9; once combined, Erickson further teaches comprising a water trap (14) fluidically coupled to each heat pump intercooler, the water trap operative to remove condensed water ([0028], “The moisture which condenses from the chilled charge air drains by gravity to the bottom portion of containment 9, and is controllably removed from the containment by drain valve 14, so as to not let pressurized air escape.”).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0129531, (“Baker”), in view of US Patent 4,097,202, (“Price”), US Patent Application 2009/0031999, (“Erickson”), and US Patent Application 2012/0100015, (“Kim”).
Regarding Claim 15: Baker in view of Price and Erickson teaches the gaseous compression system of claim 9; once combined, Price further teaches further comprising an outlet of the gaseous compression system (96) and wherein the mechanical compression bank further comprises a final stage of gaseous compression (70b) wherein the final stage has a mechanical gaseous fluid compressor (As shown in at least Figures 1 and 2 and as discussed throughout the disclose, each of the compressors are disclosed as being reciprocating piston compressors which are broadly interpreted as being mechanical compressors); however, Price does not explicitly teach that the outlet is not without a heat pump intercooler fluidically interposed between the mechanical gaseous fluid compressor and the outlet.   
Kim teaches a multiple stage compression system (Figure 1) having multiple compressors (170, 160, 140, 150) and intercoolers (180, 190) wherein there is no intercooler fluidically interposed between the last stage compressor (150) and the outlet (250).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have utilized the compressed fluid of the combined apparatus of Baker in view of Price and Erickson directly from the last compression stage (70b) of Price with the predicted results that utilizing the compressed fluid directly from the last stage without further cooling, as taught by Kim, will simplify the apparatus and allow for the removal of unnecessary, bulky, or expensive equipment such as the aftercooler (98) and the receiver (100) of Price.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0129531, (“Baker”), in view of US Patent 4,097,202, (“Price”), US Patent Application 2009/0031999, (“Erickson”), and US Patent 4,767,938, (“Bervig”).
Regarding Claim 16: Baker in view of Price and Erickson teaches the gaseous compression system of claim 1; once combined, Price further teaches comprising an outlet of the gaseous compression system (The compressed gas outlet of either of the fourth stage compressor (70b) or from the air receiver (100)); however, Baker in view of Price and Erickson, either alone or in combination, fail to disclose or teach further comprising a gas-driven generator for generating electric power from movement of a working fluid wherein the gas-driven generator is fluidically coupled to the outlet.
Bervig teaches a gas-driven generator (1) for generating electric power from movement of a working fluid ([Abstract]) wherein the gas-driven generator is fluidically coupled to an outlet (60) of an air compressor system (64, 65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the gaseous compression system of Baker in view of Price and Erickson to provide compressed gas to the gas-driven generator of Bervig with the predicted results that the compressed gas can be utilized to perform work as the compressed gas outlet of the gaseous compressor system is capable of use with any apparatus or system which requires the use of a compressed gas.
Regarding Claim 17: Baker in view of Price, Erickson, and Bervig teaches the gaseous compression system of claim 16; once combined, Bervig further teaches wherein the gas-driven generator (1) (Figures 1 – 9) has one or more elongate gravitational distribution conduits (15), each gravitational distribution conduit with an upper end (27) and a lower end (28, 30, 18); and one or more elongate buoyancy conduits (16), each buoyancy conduit with an upper end (27, 38) and a lower end (37); wherein the upper end or ends of the buoyancy conduits are in fluidic   communication with the upper end or ends of the gravitational distribution conduits (As shown in at least Figure 2; The upper end of the buoyancy conduit is fluidcically coupled to the upper end of the gravitational distribution conduit through at least the reservoir 22) and wherein the lower end or ends of the gravitational distribution conduits are in fluidic communication with the lower end or ends of the buoyancy conduits whereby a closed fluid loop (10) is formed between the buoyancy conduits and the gravitational distribution conduit with working fluid flowing from the upper ends of the buoyancy conduits fed into the upper end of the gravitational distribution conduit and working fluid flowing downwardly through the gravitational distribution conduit being fed from the lower end of the distributor conduit into the lower ends of the plural buoyancy conduits (As shown in at least Figure 2; at least Page 7, Lines 22 – 42); a fluid turbine system (19, 20, 21) fluidically interposed between the lower end or ends of the gravitational distribution conduit or conduits and the lower end or ends of the buoyancy conduits (As shown in at least Figure 2); and wherein an air injection system (40) is operative to inject air from the outlet and into each of the buoyancy conduits (Page 7, Line 57 – Page 8, Line 16). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0129531, (“Baker”), in view of US Patent Application 2009/0031999, (“Erickson”).
Regarding Claim 19: Baker discloses a gaseous compression system (Figures 1 – 6) for compressing a gas from an initial pressure to an exit pressure ([Abstract], [0009], “The present invention, in one aspect, provides a multistage compressor installation that comprises two compression stages to compress a gas and an intercooler positioned between the two compression stages to remove heat of compression from the gas between the two compression stages”), the gaseous compression system comprising: a first compression bank (As shown in at least Figure 1) with plural stages of gaseous compression (Four stages of gaseous compression are shown in at least Figure 1) wherein each stage has a gaseous fluid compressor (14, 16, 18, 20)  and an intercooler (34, 36, 38, 40) fluidically coupled to the gaseous fluid compressor (As shown in at least Figure 1); however, Baker does not explicitly disclose that the intercooler of the first compression bank is a heat pump intercooler.
Erickson teaches an air compression system (Figures 1 and 2; It is noted that Baker is directed to a gas compression apparatus such that the compression apparatus of Erickson is in the same field of endeavor (i.e. compressing a gas)) wherein the compressed flow outlet of an air compressor (6) is coupled with a heat pump intercooler (9) (The intercooler (9) is taught as being a heat pump intercooler as the hot end segment of the intercooler (10) and the cold end segment of the intercooler (12) are thermodynamically coupled to and a part of the system of a heat pump; [0028], “The charge air is supplied to an intercooler system comprised of pressure containment 9 plus three heat exchange segments which are arranged sequentially in the charge air flowpath.  Hot end segment 10 is adapted for useful heat recovery.  Middle segment 11 is adapted for cooling from an ambient-cooled fluid, and cools the charge air to close to ambient temperature.  Cold end segment 12 is supplied with refrigerating fluid, and chills the charge air to below ambient temperature,” and at least [0029] – [0030]) to provide for intercooling of the compressed flow of the air compression system.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the intercoolers of Baker and Price to utilize the heat pump intercooler arrangement as taught by Erickson, by modifying the cooling fluid side of the intercooler such that it utilizes fluid from a heat pump and acts in the form of a heat pump evaporator, with the predicted results that the coupled heat pump will be able to more effectively remove heat from the compressed gas flow thereby increasing the effectiveness of the intercooler stage (Erickson; cooling of compressed gas flow increases effectiveness of compressor in at least [0024] and [0027]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0129531, (“Baker”), in view of US Patent Application 2009/0031999, (“Erickson”), and US Patent Application 2012/0100015, (“Kim”).
Regarding Claim 30: Baker in view of Erickson teaches the gaseous compression system of claim 19; once combined, Baker further teaches further comprising an outlet of the gaseous compression system (90) further comprises a final stage of gaseous compression (22) wherein the final stage has a mechanical gaseous fluid compressor (22) (The compressor 20 is disclosed as being a centrifugal compressor which is powered through the use of a driver 30, as the compressor comprises mechanical components, a broadest reasonable interpretation of the term has been applied such that the compressor is interpreted as being a mechanical compressor); however, Price does not explicitly teach that the outlet is not without a heat pump intercooler fluidically interposed between the mechanical gaseous fluid compressor and the outlet.   
Kim teaches a multiple stage compression system (Figure 1) having multiple compressors (170, 160, 140, 150) and intercoolers (180, 190) wherein there is no intercooler fluidically interposed between the last stage compressor (150) and the outlet (250).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have utilized the compressed fluid of the combined apparatus of Baker in view of Erickson directly from the last compression stage (22) of Baker with the predicted results that utilizing the compressed fluid directly from the last stage without further cooling, as taught by Kim, will simplify the apparatus and allow for the removal of unnecessary, bulky, or expensive equipment such as the final aftercooler (40) of Baker.

Claims 20, and 25 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0129531, (“Baker”), in view of US Patent Application 2009/0031999, (“Erickson”), and US Patent 4,097,202, (“Price”).
Regarding Claim 20: Baker in view of Erickson teaches the gaseous compression system of claim 19; however, Baker in view of Erickson, either alone or in combination, fails to disclose or teach further comprising a second compression bank fluidically coupled to receive the gas from the first compression bank wherein the second compression bank comprises plural stages of gaseous compression with a gaseous fluid compressor and a heat pump intercooler fluidically coupled to the gaseous fluid compressor wherein the second compression bank is operative to bring the gas to the exit pressure. Baker teaches multiple stages of compression in which each stage can be interpreted as comprising a compression bank; however, if the multiple compressors of Baker are interpreted as forming a single compression bank comprising multiple compressors then Baker fails to teach the claimed limitation.
Price discloses a second compression bank (As shown in Figure 1) wherein the second compression bank comprises plural stages of gaseous compression (Four stages of compression are shown in at least Figure 1) with a gaseous fluid compressor (68a, 68b, 70a) and an intercooler (80, 86, 92) fluidically coupled to the gaseous fluid compressor (As shown in at least Figure 1) wherein the second compression bank is operative to bring the gas to a second outlet pressure (The compression bank compresses the fluid from the inlet to the outlet such that the pressure at the outlet is higher than the pressure at the inlet). The compression bank of Price is capable of utilizing the compressed fluid outlet of Baker as an inlet supply such that the two compressors are capable of being fluidly coupled.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have connected the compressed fluid supply, or outlet, of Baker to the fluid suction, or inlet, of Price with the predicted results that the compression device of price could be used to provide further compression to the compressed fluid of Baker. 
Once combined, Baker in view of Price teaches that the second compression bank is fluidically coupled to receive the gas from the first compression bank and that the gas is compressed from an initial pressure to the exit pressure; however, Price fails to explicitly disclose or teach that the intercoolers are heat pump intercoolers.
As discussed in the aforesaid rejection of claim 19, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the intercoolers of Price in view of Erickson such that after modification Price in view of Erickson would teach that the intercoolers are heat pump intercoolers.
Regarding Claim 25: Baker in view of Erickson and Price teaches the gaseous compression system of claim 20; once combined, Baker further discloses wherein the first compression bank comprises a blower compression bank (As shown in at least Figure 1) wherein the gaseous fluid compressor of each stage of gaseous  compression of the first compression bank comprises a high-pressure blower (22) ([0024], “Each of the four compression stages 14, 16, 18 and 20 is provided with a centrifugal compressor 22 of known design having an inlet 24, a volute 26 and an outlet 28.”); once combined, Price further teaches wherein the second compression bank comprises a mechanical compression bank (As shown in at least Figure 1) wherein the gaseous fluid compressor of each stage of gaseous compression of the mechanical compression bank comprises a mechanical compressor (68a, 68b, 70a) (As shown in at least Figures 1 and 2 and as discussed throughout the disclose, each of the compressors are disclosed as being reciprocating piston compressors which are broadly interpreted as being mechanical compressors).
Regarding Claim 26: Baker in view of Erickson and Price teaches the gaseous compression system of claim 25; once combined, Price further teaches wherein the mechanical compressor comprises a rotary compressor or a reciprocating compressor (68a, 68b, 70a) (As shown in at least Figures 1 and 2 and as discussed throughout the disclose, each of the compressors are disclosed as being reciprocating piston compressors).  
Regarding Claim 27: Baker in view of Erickson and Price teaches the gaseous compression system of claim 26; once combined, Price further teaches wherein the gaseous fluid compressor comprises a reciprocating compressor (68a, 68b, 70a) (As shown in at least Figures 1 and 2 and as discussed throughout the disclose, each of the compressors are disclosed as being reciprocating piston compressors).  
Regarding Claim 28: Baker in view of Erickson and Price teaches the gaseous compression system of claim 26; once combined, Baker further discloses wherein the blower compression bank comprises at least four stages of gaseous compression (As shown in Figure 1, four stages of compression are provided), each stage with a high-pressure blower gaseous fluid compressor and a heat pump intercooler fluidically coupled to the high-pressure blower gaseous fluid compressor (As shown in at least Figure 1, each stage of the four stages of gaseous compression is disclosed as having both a compressor and an intercooler).
Regarding Claim 29: Baker in view of Erickson and Price teaches the gaseous compression system of claim 26; once combined, Price further teaches wherein the mechanical compression bank comprises at least three stages of gaseous compression (As shown in Figure 1, four stages of compression are provided), each stage with a mechanical gaseous fluid compressor and a heat pump intercooler fluidically coupled to the mechanical gaseous fluid compressor (As shown in at least Figure 1, each stage of the four stages of gaseous compression is disclosed as having both a compressor and an intercooler).   
Regarding Claim 21: Baker in view of Erickson and Price teaches the gaseous compression system of claim 19; once combined, Erickson further teaches wherein the cascading heat pump intercooler further comprises a medium temperature section (11) fluidically interposed between the high temperature section and the low temperature section (As shown in at least Figures 1 and 2; It is noted that the medium temperature section is formed in the common intercooler body 9 such that it is interpreted forming a portion of the heat pump intercooler).
Regarding Claim 22: Baker in view of Erickson, and Price, teaches the gaseous compression system of claim 21; once combined, Baker in view of Erickson, and Price, teaches wherein the heat pump intercooler of each of the stages comprises a cascading heat pump intercooler with plural intercooler sections.  
Regarding Claim 23: Baker in view of Erickson, and Price, teaches the gaseous compression system of claim 21; once combined, once combined, Erickson further teaches wherein the cascading heat pump intercooler has a high temperature section (10) and a low temperature section (12) wherein each of the high temperature section and the low temperature section has an intercooler core (As shown in Figures 1 and 2).
Regarding Claim 24: Baker in view of Erickson, and Price teaches the gaseous compression system of claim 23; once combined, Erickson further teaches wherein the cascading heat pump intercooler further comprises a medium temperature section (11) fluidically interposed between the high temperature section and the low temperature section (As shown in at least Figures 1 and 2; It is noted that the medium temperature section is formed in the common intercooler body 9 such that it is interpreted forming a portion of the heat pump intercooler).  

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0129531, (“Baker”), in view of US Patent Application 2009/0031999, (“Erickson”), and US Patent 4,767,938, (“Bervig”).
Regarding Claim 31:  Baker in view of Erickson teaches the gaseous compression system of claim 1; once combined, Baker further teaches comprising an outlet of the gaseous compression system (90); however, Baker in view of Erickson, either alone or in combination, fail to disclose or teach further comprising a gas-driven generator for generating electric power from movement of a working fluid wherein the gas-driven generator is fluidically coupled to the outlet. 
Bervig teaches a gas-driven generator (1) for generating electric power from movement of a working fluid ([Abstract]) wherein the gas-driven generator is fluidically coupled to an outlet (60) of an air compressor system (64, 65).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the gaseous compression system of Baker in view of Erickson to provide compressed gas to the gas-driven generator of Bervig with the predicted results that the compressed gas can be utilized to perform work as the compressed gas outlet of the gaseous compressor system is capable of use with any apparatus or system which requires the use of a compressed gas.
Regarding Claim 32: Baker in view of Erickson and Bervig teaches the gaseous compression system of claim 31; once combined, Bervig further teaches wherein the gas-driven generator (1) (Figures 1 – 9) has one or more elongate gravitational distribution conduits (15), each gravitational distribution conduit with an upper end (27) and a lower end (28, 30, 18); and one or more elongate buoyancy conduits (16), each buoyancy conduit with an upper end (27, 38) and a lower end (37); wherein the upper end or ends of the buoyancy conduits are in fluidic   communication with the upper end or ends of the gravitational distribution conduits (As shown in at least Figure 2; The upper end of the buoyancy conduit is fluidically coupled to the upper end of the gravitational distribution conduit through at least the reservoir 22) and wherein the lower end or ends of the gravitational distribution conduits are in fluidic communication with the lower end or ends of the buoyancy conduits whereby a closed fluid loop (10) is formed between the buoyancy conduits and the gravitational distribution conduit with working fluid flowing from the upper ends of the buoyancy conduits fed into the upper end of the gravitational distribution conduit and working fluid flowing downwardly through the gravitational distribution conduit being fed from the lower end of the distributor conduit into the lower ends of the plural buoyancy conduits (As shown in at least Figure 2; at least Page 7, Lines 22 – 42); a fluid turbine system (19, 20, 21) fluidically interposed between the lower end or ends of the gravitational distribution conduit or conduits and the lower end or ends of the buoyancy conduits (As shown in at least Figure 2); and wherein an air injection system (40) is operative to inject air from the outlet and into each of the buoyancy conduits (Page 7, Line 57 – Page 8, Line 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0074268 – Compressor device having multiple stages with intercoolers arranged therebetween
US 2006/0037337 – Compressor device having multiple compression stages with heat exchangers arranged therebetween
US 2016/0327049 – Multi-stage compression system and method of operating the multi-stage compression system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746